Case 1:14-cv-04394-AJN-BCM Document 691 Filed 06/06/19 Page 1 of 3
      Case 1:14-cv-04394-AJN-BCM Document 691 Filed 06/06/19 Page 2 of 3




         Pursuant to Federal Rule ofCivil Procedure 41(a)( I )(A)(ii), the parties to both ofthe above­

captioned actions hereby stipulate, to plaintiffRoyal Park Investments SA/NV's voluntary dismissal,

in both actions, ofall remaining claims against defendant Deutsche Bank National Trust Company,

with prejudice, and that neither party shall seek fees or costs from the other party. Accordingly, the

parties jointly request that the Court enter the attached proposed order in both actions.

DATED: June 6, 2019

ROBBINS GELLER RUDMAN                                     MORGAN LEWIS &BOCKIUS LLP
&DOWDLLP                                                  BERNARD .T. GARBUTT III
ARTHUR C. LEAHY
LUCAS F. OLTS




6 West Broadway, Suite 1900                                      · Avenue
San Diego, CA 92101-8498                                  New York, NY 10178
Telephone: 619/231-1058                                   Telephone: 212/309-6000
619/231-7423 (fax)                                        212/309-6001 (fax)
lolts@rgrdlaw.com                                         bemard.garbutt@morganlewis.com

Attorneys for Plaintiff                                   Attorneys for Defendant




                                                  - 1 -
4838-2849-8585. v2
Case 1:14-cv-04394-AJN-BCM Document 691 Filed 06/06/19 Page 3 of 3
